internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-137281-01 date date legend distributing controlled sub sub sub sub sub individual a individual b investor group business c business d business e business f product g product h product j product k l m n o plr-137281-01 p q r s t u v w dollar_figurex dollar_figurey dollar_figurez dollar_figureaa cc dd month year this letter responds to your letter dated date requesting rulings under sec_355 additional information was received in letters dated october and date the information submitted in your letters is summarized below distributing has t shares of the only class of stock outstanding voting common of which individual a owns s shares w and individual b owns the remaining n shares u distributing is engaged in business c for each of four products product g product h product j and product k until month of year distributing owned v less than of the stock of sub in month of year sub transferred its business d to sub its business e to sub and its business f to sub thereafter sub distributed the stock of sub and sub to its sub 1's shareholders in a transaction intended to qualify under sec_355 distributing has determined that the product g business is ready to significantly expand provided that it can raise the large amount of capital required to fund such expansion distributing has only found one investor group willing to invest the necessary amount of capital however investor group is only willing to invest such amounts if the product g business is completely separated from distributing’s other businesses accordingly distributing has proposed the following transaction plr-137281-01 distributing has transferred the assets of its product g business to controlled in exchange for all of the controlled voting common_stock t shares the investor group has transferred dollar_figureaa to controlled in exchange for p shares of voting convertible preferred_stock of controlled the terms of the controlled preferred_stock provide that the holders of such stock will share in any dividends_paid to the holders of the controlled common_stock on an as-converted basis the controlled preferred_stock is convertible into controlled common_stock on a share for share basis subject_to certain anti-dilution provisions either at the option of the holder or automatically upon a qualified public offering the conversion price for these shares values the controlled common_stock at dollar_figurex per share the investor group will also be granted a warrant to purchase m shares of controlled common_stock at dollar_figurey per share thus the exercise price of the warrant is significantly higher than the current fair_market_value of the underlying common_stock distributing will distribute the controlled stock pro_rata to its shareholders controlled expects to issue to certain employees options to purchase shares of its common_stock controlled expects that the number of shares underlying these options will not exceed q shares r shares including options issued to non-employees of these options options covering l shares of controlled common_stock will be issued at a price below the then current fair_market_value distributing will transfer all of the assets of product h and product j to sub in exchange t shares of sub voting common_stock distributing will retain these shares thereafter the investor group will invest dollar_figurez in exchange for o shares of sub class a common_stock controlled plans to raise additional capital within cc to dd months the following representations have been made in connection with the part of the proposed transaction described in and above a b c no liabilities were assumed in the transaction and the transferred assets were not subject_to liabilities distributing neither accumulated its receivables nor made extraordinary payment of its receivables in anticipation of the transaction no intercorporate debt will exist between distributing and controlled at the time or or subsequent to the distribution of the controlled stock plr-137281-01 d e f g h i j payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted except as described below following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees except for certain employees of distributing a who have h-1b visas which are specific to distributing who will be retained by distributing at the expense of controlled until their new h-1b visas are approved for controlled and b who will perform certain administrative and accounting services for controlled no employees of distributing or controlled will provide services for the other entity any administrative or accounting services performed by distributing for controlled shall be billed to controlled at cost it is expected that the provision of such services will continue only for one or two years following the distribution moreover following the distribution distributing and controlled will continue to work together on certain government contracts that by their terms cannot be transferred to controlled however with respect to these contracts controlled will receive all of the revenues generated and will be responsible for all expenses_incurred distributing is attempting to obtain novation releases from the government with regard to these contracts and when such novation is obtained the contracts will be transferred in their entirety to controlled the novation process generally takes six to twelve months the distribution of the stock of controlled is carried out for the following corporate business_purpose to raise equity_capital that it would not otherwise be able to raise without the planned distribution the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the distributing shareholders to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the transaction plr-137281-01 k l m n there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the distribution is not a part of a plan or series of related transactions within the meaning of code sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing fifty percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing fifty percent or more of the total value of all classes of stock of either distributing or controlled the p shares of controlled stock issued to the investor group as described in step and any additional shares of controlled stock to be issued by controlled within cc to dd months after the distribution of the controlled stock by distributing as described in step will not in the aggregate constitute an acquisition either directly or indirectly of fifty percent or more of the total outstanding_stock of controlled within the meaning of sec_355 based solely on the information submitted and the representations made we have concluded that the transfer by distributing of the assets of the product g business to controlled in exchange for all of the controlled voting common_stock followed by the distribution by distributing of the controlled stock will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to controlled of the product g business sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of the assets of the product g business in exchange for its issuance of shares of controlled stock sec_1032 controlled’s basis in each asset of the product g business received from plr-137281-01 distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset of the product g business received by controlled from distributing will include the period during which distributing held such asset provided such asset is a capital_asset as defined in sec_1221 or property described in sec_1231 in the hands of distributing sec_1223 distributing will not recognize gain_or_loss upon the distribution to its shareholders of the stock in controlled sec_355 sec_355 sec_355 and sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the shareholders of distributing upon their receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder after the distribution will equal the aggregate adjusted_basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each under sec_1_358-2 the holding_period of the controlled stock received by the shareholders of distributing will in each instance include the holding_period of the distributing stock with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset by the respective shareholder of distributing on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 of the income_tax regulations except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed a whether the distribution by sub of the stock of sub and sub qualifies under sec_355 and b concerning the tax consequences to the parties of the part of the transaction described in steps and this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-137281-01 a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely steven j hankin senior technician reviewer branch office of associate chief_counsel corporate
